Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General, attorney for the Defendant:
1. That the merchandise marked “A” and initialed DL by Customs Import Specialist D. Lefkovitz on the invoices accompanying the entry covered by this protest, assessed with duty at the rate of 35% ad valorem, under the provisions of Item Ho. 137.90 of the Tariff Schedules of the United States, and claimed dutiable at the rate of 17% ad valorem under the provisions of Item 3STo. 774.60 of said schedules, consists of masks which on or immediately prior to May 4,1964, were not chiefly used in the United States for the amusement of children or adults.
2. That the component material in chief value of such items is plastics other than shellac, copal, casein, or vulcanized fiber, and other than reinforced, laminated, expanded, foamed, or sponge plastics.
3. That the protest is abandoned as to all other merchandise.
4. That the merchandise involved herein was entered or withdrawn from warehouse subsequent to August 31, 1963, the effective date of the Tariff Schedules of the United States.
5. That the protest may be submitted on this stipulation, the same being limited to the merchandise as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 774.60, Tariff Schedules of the United States, at the rate of 17 per centum ad valorem, as articles of plastic, not specially provided for, other.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.